DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2 as mentioned in [0068, 0070, 0095].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 4 is not rendered correctly and contains details/language that are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Specification
The disclosure is objected to because of the following informalities: the following reference sign(s) mentioned in the description: Fig. 2 as mentioned in [0068, 0070, 0095] are not included in the drawings.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10416914 in view of Thrasher (US 7275103 B1). Thrasher teaches updating topology when an event occurs, it would have been obvious to a person of ordinary skill in the art to combine the system of US 10416914 with the teaching of Thrasher. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to monitor topology to provide alternative paths when needed and incorporate the solutions presented as needed as suggested by Thrasher. It is known to combine prior art elements according to known methods to yield predictable results.
Instant application
US 10416914
1. A method for a storage system, the storage system including a plurality of storage devices, each of the plurality of storage devices being connected to a plurality of different host bus adapter (HBA) ports of a server via a plurality of paths, the method comprising: monitoring a system-wide performance metric of the storage system to obtain dynamic performance statistics; monitoring a topology update of the storage system; in response to detecting the topology update of the storage system without detecting a performance related event, selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices according to a first path selection policy; and in response to detecting a performance related event based on the dynamic performance statistics, 
7. The method of claim 1, wherein the second path selection policy includes selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices based on the dynamic performance statistics.









  
2. The method of claim 1, wherein monitoring a system-wide performance metric of the storage system comprises: monitoring a 
3. The method of claim 2, wherein the performance metric of the plurality of different HBA ports includes at least one of throughput, delay, and resource utilization.  
4. The method of claim 2, wherein monitoring a system-wide performance metric of the storage system further comprises monitoring at least one of: local performance metrics of the plurality of storage devices, and local performance metrics of the plurality of paths.  

5. The method of claim 1, wherein the performance related event includes at least one of:  24EMC-15-0858.03 a performance bottleneck at a HBA port of the plurality of different HBA ports, imbalance of performance of the plurality of HBA ports, and performance of a storage device of the plurality of storage devices being lower than a threshold.  
  



9. The method of claim 8, wherein performing dynamic path selection for a storage device of the plurality of storage devices so as to re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports comprises: computing an expected workload required to be offloaded from the first HBA port; selecting a 
10. The method of claim 9, wherein computing an expected workload required to be offloaded from the first HBA port comprises: computing the expected workload required to be offloaded at least based on a performance metric of the first HBA port and a predetermined threshold.  

11. The method of claim 9, wherein selecting a group of storage devices from the plurality of storage devices based on the computing comprises: selecting a group of storage devices from the plurality of storage devices, such that a sum of current performance metrics of the group of storage devices matches the computed expected workload.  



13. The method of claim 12, wherein selecting a group of storage devices from the plurality of groups of storage devices based on a predetermined criterion comprises: selecting, from the plurality of groups of storage devices, a group of storage devices with a maximum sum of priority weights.
  
14. An apparatus for a storage system, the storage system including a plurality of storage 









15. The apparatus of claim 14, wherein the performance monitor comprises: an HBA port performance monitor configured to monitor a system-wide performance metric of the storage system by monitoring a performance metric of the plurality of different HBA ports.  
16. The apparatus of claim 15, wherein the performance metric of the plurality of different HBA ports include at least one of throughput, delay, and resource utilization.  
17. The apparatus of claim 15, wherein the performance monitor further includes a local performance monitor configured to monitor at 
18. The apparatus of claim 14, wherein the performance related event includes at least one of: a performance bottleneck at a HBA port of the plurality of different HBA ports, imbalance of performance of the plurality of HBA ports, and performance of a storage device of the plurality of storage devices being lower than a threshold.  
20. The apparatus of claim 14, wherein the path selector further comprises: a load balancer configured to, in response to detecting a performance bottleneck or a heavy workload at a first HBA port of the plurality of different HBA ports, re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports.


detecting a performance related event based on the dynamic performance statistics; and








selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices based on the dynamic performance statistics and a result of the detecting, wherein selecting an active path for the storage device of the plurality of storage devices includes:
dividing, based on the dynamic performance statistics and the result of the detecting, the plurality of storage devices into a plurality of subsets respectively corresponding to the plurality of different HBA ports; and
routing storage devices in each of the plurality of subsets to their corresponding HBA ports.


2. The method of claim 1, wherein monitoring a system-wide performance metric of the storage system comprises:

3. The method of claim 2, wherein the performance metric of the plurality of different HBA ports includes throughput.

4. The method of claim 2, wherein monitoring a system-wide performance metric of the storage system further comprises monitoring at least one of:
local performance metrics of the plurality of storage devices, and
local performance metrics of the plurality of paths.
5. The method of claim 1, wherein the performance related event includes at least one of: a performance bottleneck at a HBA port of the plurality of different HBA ports,
imbalance of performance of the plurality of HBA ports, and performance of a storage device of the plurality of storage devices being lower than a threshold.


in response to detecting a performance bottleneck or a heavy workload at a first HBA port of the plurality of different HBA ports, performing dynamic path selection for a storage device of the plurality of storage devices so as to re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports.

7. The method of claim 6, wherein performing dynamic path selection for a storage device of the plurality of storage devices so as to re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports comprises:
computing an expected workload required to be offloaded from the first HBA port;

8. The method of claim 7, wherein computing an expected workload required to be offloaded from the first HBA port comprises:
computing the expected workload required to be offloaded at least based on a performance metric of the first HBA port and a predetermined threshold.

9. The method of claim 7, wherein selecting a group of storage devices from the plurality of storage devices based on the computing comprises: selecting a group of storage devices from the plurality of storage devices, such that a sum of current performance metrics of the group of storage devices matches the computed expected workload.


selecting a group of storage devices from the plurality of groups of storage devices based on a predetermined criterion.

11. The method of claim 10, wherein selecting a group of storage devices from the plurality of groups of storage devices based on a predetermined criterion comprises:
selecting, from the plurality of groups of storage devices, a group of storage devices with a maximum sum of priority weights.

12. An apparatus for a storage system, the storage system including a plurality of storage 
a performance monitor configured to monitor a system-wide performance metric of the storage system to obtain dynamic performance statistics, wherein the system wide performance metric includes at least one of delay and resource utilization of the plurality of different HBA ports;
an event detector configured to detect a performance-related event based on the dynamic performance statistics; and
a path selector configured to select, from the plurality of paths, an active path for a storage device of the plurality of storage devices based on the dynamic performance statistics and a result of the detecting, wherein the path selector is configured to select, from the plurality of paths, an active path for a storage device of the plurality of storage devices by:

routing storage devices of each of the plurality of subsets to their corresponding HBA port.
13. The apparatus of claim 12, wherein the performance monitor comprises:
an HBA port performance monitor configured to monitor a system-wide performance metric of the storage system by monitoring a performance metric of the plurality of different HBA ports.
14. The apparatus of claim 13, wherein the performance metric of the plurality of different HBA ports include throughput.

15. The apparatus of claim 13, wherein the performance monitor further includes a local performance monitor configured to monitor at least one of: local performance metrics of the 

16. The apparatus of claim 12, wherein the performance related event includes at least one of: a performance bottleneck at a HBA port of the plurality of different HBA ports,
imbalance of performance of the plurality of HBA ports, and performance of a storage device of the plurality of storage devices being lower than a threshold.
17. The apparatus of claim 12, wherein the path selector further comprises:
a load balancer configured to, in response to detecting a performance bottleneck or a heavy workload at a first HBA port of the plurality of different HBA ports, re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher (US 7275103 B1) in view of Pragada (US 20150382275 A1).

Referring to claims 1 and 14, taking claim 1 as exemplary, Thrasher teaches
A method for a storage system, the storage system including a plurality of storage devices, ([Thrasher col 5:44-67, Figs. 1, 2, 7] Storage Area Network (SAN) management system including one or more storage devices) each of the plurality of storage devices being connected to a plurality of different host bus adapter (HBA) ports of a server via a plurality of paths, ([Thrasher col 6:1-11, col 10:27-40, Figs. 3A-3B] host bust adapters (HBA)) the method comprising: monitoring a system-wide performance metric of the storage system to obtain dynamic performance statistics; ([Thrasher abstract, col 2:5-16, col 7:3-44, Fig. 6] monitor for optimizing performance and maintaining quality of service for system) selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices according to a first path selection policy; ([Thrasher col 12:9-42, Fig. 6] As indicated at 408, the paths may be changed so that the application accesses the application data via the alternative path to preferably provide a higher quality of service than the current path) and in response to detecting a performance related event based on the dynamic performance statistics, ([Thrasher col 21:56-67, col 22:42-67, col 23:16-36] monitoring includes detection using polling, traps, policy service including detection, and alarms for performance information) selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices according to a second path selection policy ([Thrasher col 2: 27-45] if it is determined that a different one of the alternative paths may provide better quality of service than the current path between an application and its storage, the application may be migrated to the different path between the application and its storage to preferably provide better quality of service for data transfers).  
	Thrasher additionally teaches monitoring a topology update of the storage system; ([Thrasher abstract, col 3:1-7, col 11: 44-59] In yet another embodiment, a storage path monitor may be a standalone module that uses SAN component APIs to monitor the SAN components and interacts with APIs for one or more zoning mechanisms of a SAN management system to reconfigure one or more zones (i.e. topology) to provide alternative paths between an application and its storage).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Thrasher before him or her to modify the system of Thrasher to include the alternate embodiment of Thrasher, thereafter the system is connected to the alternative embodiment. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to monitor topology to provide alternative paths when needed and incorporate the solutions presented as needed as suggested by Thrasher. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Thrasher’s embodiments to obtain the invention as specified in the instant application claims.
	
([Thrasher col 22:42-67]).
Pragada teaches in response to detecting the topology update of the storage system without detecting a performance related event ([Pragada 0145, 0150, 0172-0173] connectivity table is a static set and may be updated with the changes in the topology. The connectivity table may be created or updated periodically and are able to determine the optimal paths to the destinations.).
Thrasher and Pragada are analogous art because they are from the same field of endeavor in path routing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Thrasher and Pragada before him or her to modify the system of Thrasher to include the semi-static routing of Pragada, thereafter the system is connected to semi-static routing. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have to switch to preferred static paths configured for particular configurations when preferred by user as suggested by Pragada. It is known to combine prior art elements according to known methods to yield predictable resulted. Therefore, it would have been obvious to combine Thrasher with Pragada to obtain the invention as specified in the instant application claims.
Regarding non-exemplary limitations of claim 14, Thrasher teaches a performance monitor ([Thrasher abstract, col 2:5-16, col 7:3-44, Fig. 6] monitor), an event detector ([Thrasher col 22:4-20] monitor includes monitoring when an event happens), a topology monitor ([Thrasher col 21:56-67, col 22:42-67, col 23:16-36] monitoring includes detection using polling, traps, policy service including detection, and alarms for performance information).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 2, Thrasher in view of Pragada teaches
The method of claim 1, wherein monitoring a system-wide performance metric of the storage system comprises: monitoring a performance metric of the plurality of different HBA ports ([Thrasher col 7:3-21] monitor includes monitoring multiple HBA ports).  

Referring to claim 3, Thrasher in view of Pragada teaches
The method of claim 2, wherein the performance metric of the plurality of different HBA ports includes at least one of throughput, delay, and resource utilization ([Thrasher col 7:21-44] performance metrics including throughput).  

Referring to claim 4, Thrasher in view of Pragada teaches
The method of claim 2, wherein monitoring a system-wide performance metric of the storage system further comprises monitoring at least one of: local performance metrics of the plurality of storage devices, and local performance metrics of the plurality of paths ([Thrasher col 7:21-67] performance metrics including path statistics and storage quality of service).  

	Referring to claim 5, Thrasher in view of Pragada teaches
([Thrasher col
1:53-67] bottleneck avoidance) imbalance of performance of the plurality of HBA ports, ([Thrasher col 11:28-59, ] storage path monitor 300 may monitor the load balanced switch ports 390A and 390B and, for example, may determine that utilization of the load balanced ports is exceeding a throughput threshold, for example by applying monitored port performance metrics to one or more selection rules) and performance of a storage device of the plurality of storage devices being lower than a threshold ([Thrasher col 2:45-62] performance metrics including load and quality of service threshold). 

Referring to claim 6, Thrasher in view of Pragada teaches 
The method of claim 1, wherein the first path selection policy includes one or more of static path selection policy, a hops-based selection policy, and a static mapper path selection policy ([Thrasher col 1:52-67, col 22:42-67] SAN systems may provide mechanisms for static path selection for SAN paths that may let a user select a fixed path manually based on search criteria such as the number of hops).  

Referring to claim 7, Thrasher in view of Pragada teaches
The method of claim 1, wherein the second path selection policy includes selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices based on the dynamic performance statistics ([Thrasher col 12:9-42, Fig. 6] As indicated at 408, the paths may be changed so that the application accesses the application data via the alternative path to preferably provide a higher quality of service than the current path).  

The method of claim 7, wherein selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices based on the dynamic performance statistics comprises: in response to detecting a performance bottleneck or a heavy workload at a first HBA port of the plurality of different HBA ports, performing dynamic path selection for a storage device of the plurality of storage devices so as to re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports ([Thrasher col 1:65 – col2:3, col 11:1-59, Figs. 4A-4B] provide a mechanism to proactively identify SAN bottlenecks and to reconfigure SAN pathing "on the fly" to improve the flow of data through the SAN, Storage path monitor 300 may monitor performance metrics of components in zone 394 ( e.g. HBA port 392, switch port 390A, and port 386) as well as other components such as switch port 390B. The monitored performance metrics and one or more generated performance metrics may be applied to one or more selection rules to determine the quality of service of the path defined by zone 394 as well as one or more alternative paths which may be defined by modifying zone 394, such as a path including HBA port 392, switch port 390B, and port 386 and additionally load balance between two or more ports). 
 
	Referring to claim 15, Thrasher in view of Pragada teaches
The apparatus of claim 14, wherein the performance monitor comprises: an HBA port performance monitor configured to monitor a system-wide performance metric of the storage system by monitoring a performance metric of the plurality of different HBA ports ([Thrasher col 7:3-21] monitor includes monitoring multiple HBA ports).  


The apparatus of claim 15, wherein the performance metric of the plurality of different HBA ports include at least one of throughput, delay, and resource utilization [Thrasher col 7:21-44] performance metrics including throughput). 

Referring to claim 17, Thrasher in view of Pragada teaches 
The apparatus of claim 15, wherein the performance monitor further includes a local performance monitor configured to monitor at least one of: local performance metrics of the plurality of storage devices, and local performance metrics of the plurality of paths ([Thrasher col 7:21-67] performance metrics including path statistics and storage quality of service).  

Referring to claim 18, Thrasher in view of Pragada teaches
The apparatus of claim 14, wherein the performance related event includes at least one of: a performance bottleneck at a HBA port of the plurality of different HBA ports, ([Thrasher col
1:53-67] bottleneck avoidance) imbalance of performance of the plurality of HBA ports, ([Thrasher col 11:28-59, ] storage path monitor 300 may monitor the load balanced switch ports 390A and 390B and, for example, may determine that utilization of the load balanced ports is exceeding a throughput threshold, for example by applying monitored port performance metrics to one or more selection rules) and performance of a storage device of the plurality of storage devices being lower than a threshold ([Thrasher col 2:45-62] performance metrics including load and quality of service threshold).

	Referring to claim 19, Thrasher in view of Pragada teaches  
([Thrasher col 1:52-67, col 22:42-67] SAN systems may provide mechanisms for static path selection for SAN paths that may let a user select a fixed path manually based on search criteria such as the number of hops) and wherein the second path selection policy includes selecting, from the plurality of paths, an active path for a storage device of the plurality of storage devices based on the dynamic performance statistics ([Thrasher col 12:9-42, Fig. 6] As indicated at 408, the paths may be changed so that the application accesses the application data via the alternative path to preferably provide a higher quality of service than the current path).  

	Referring to claim 20, Thrasher in view of Pragada teaches
The apparatus of claim 14, wherein the path selector further comprises: a load balancer configured to, in response to detecting a performance bottleneck or a heavy workload at a first HBA port of the plurality of different HBA ports, re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports ([Thrasher col 1:65 – col2:3, col 11:1-59, Figs. 4A-4B] provide a mechanism to proactively identify SAN bottlenecks and to reconfigure SAN pathing "on the fly" to improve the flow of data through the SAN, Storage path monitor 300 may monitor performance metrics of components in zone 394 ( e.g. HBA port 392, switch port 390A, and port 386) as well as other components such as switch port 390B. The monitored performance metrics and one or more generated performance metrics may be applied to one or more selection rules to determine the quality of service of the path defined by zone 394 as well as one or more alternative paths which may be defined by modifying zone 394, such as a path including HBA port 392, switch port 390B, and port 386 and additionally load balance between two or more ports).

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher (US 7275103 B1) in view of Pragada (US 20150382275 A1) as applied to claim 8 above, and further in view of Malpani (US 7760626 B2).

Referring to claim 9, Thrasher in view of Pragada teaches
The method of claim 8, wherein performing dynamic path selection for a storage device of the plurality of storage devices (see above).
Thrasher in view of Pragada doesn’t explicitly teach so as to re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports comprises: computing an expected workload required to be offloaded from the first HBA port; selecting a group of storage devices from the plurality of storage devices based on the computing; and switching an active path for the group of storage devices to a path of a further HBA port other than the first HBA port.
Malpani teaches so as to re-route at least part of a workload of the first HBA port to a further HBA port of the plurality of HBA ports comprises: computing an expected workload required to be offloaded from the first HBA port; ([Malpani col 3:34-45] transport layer offload engine to reduce computer processing burdens) selecting a group of storage devices from the plurality of storage devices based on the computing; ([Malpani col 1:31-42, col 4:59-67, col 5:4-24, Fig. 4] HBA teaming where several HBAs are grouped together) and switching an active path for the group of storage devices to a path of a further HBA port other ([Malpani col 8:53-col 9:17, Fig. 7] failover switching from one team HBA to another).
Malpani, Thrasher, and Pragada are analogous art because they are from the same field of endeavor in load balancing and storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Malpani, Thrasher, and Pragada before him or her to modify the dynamic path system of Thrasher and Pragada to include the load balancing of Malpani, thereafter the load balancing system is connected to the fabric utilization limit determination. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the dynamic path system to facilitate the dynamic distribution of I/O workload across multiple HBA data paths as suggested by Malpani. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Thrasher and Pragada with Malpani to obtain the invention as specified in the instant application claims.
	  
Referring to claim 10, Thrasher in view of Pragada and further in view of Malpani teaches
10. The method of claim 9, wherein computing an expected workload required to be offloaded from the first HBA port comprises: computing the expected workload required to be offloaded at least based on a performance metric of the first HBA port and a predetermined threshold ([Malpani col 6:5-26, col 8:53-col 9:17, Fig. 5A, 7] failover switching from one team HBA to another and a change threshold value (also referred to as "ChangeThreshold"), which is a value to determine whether congestion on a data path exists; and a load balancing change percent value ( also referred to as "LBChange %")).  


The method of claim 9, wherein selecting a group of storage devices from the plurality of storage devices based on the computing comprises: selecting a group of storage devices from the plurality of storage devices, such that a sum of current performance metrics of the group of storage devices matches the computed expected workload ([Malpani col 5:4-24] load balancing share where overall sum for the team is 100%).  

Referring to claim 12, Thrasher in view of Pragada and further in view of Malpani teaches
The method of claim 9, wherein selecting a group of storage devices from the plurality of storage devices based on the computing comprises: selecting a plurality of groups of storage devices from the plurality of storage devices, such that a sum of current performance metrics of each of the plurality of groups of storage devices matches the computed expected workload; ([Malpani col 5:4-24] load balancing share where overall sum for the team is 100%) and selecting a group of storage devices from the plurality of groups of storage devices based on a predetermined criterion ([Malpani abstract, col 5:25-48, Fig. 4] data path with the maximum
value is selected for use in routing data).  

Referring to claim 13, Thrasher in view of Pragada and further in view of Malpani teaches
The method of claim 12, wherein selecting a group of storage devices from the plurality of groups of storage devices based on a predetermined criterion comprises: selecting, from the ([Malpani abstract, col 5:25-48, Fig. 4] data path with the maximum value (weight) is selected for use in routing data).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding dynamic path configurations.
US 8984220 B1
US 8751698 B1
US 7315914 B1
US 20150095445 A1
US 20060271677 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132